Citation Nr: 1404040	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  06-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1980 to September 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  In this decision the RO denied entitlement to service connection for hypertension.  The Veteran appealed this issue to the Board and the Board, in March 2006, among other issues, denied service connection for hypertension.  The Veteran appealed the Board's determination to the Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2008 Order, the Court granted a joint motion for remand vacating the Board's March 2006 decision and remanding the matter for further development.  

The Board again denied the issue in February 2009 and the Veteran again appealed to the Court.  In a March 2010 Order, the Court granted a joint motion for remand vacating the Board's February 2009 decision with respect to the denial of service connection for hypertension and remanded the matter for further development.  The Board, in turn, in September 2010 and September 2011, remanded the matter to the RO for further development; namely, to afford the Veteran an adequate VA examination.  The matter is once again before the Board.  

The Board notes that the Veteran initiated an appeal (see February 2012 Notice of Disagreement) of a November 2011 decision removing his minor child from his compensation award effective December 12, 2009, the date she turned 18.  38 C.F.R. §§ 20.200, 20.201.  However, in a subsequent decision dated in July 2012, the RO informed the Veteran that it had added the child back to the Veteran's award effective in January 2010.  As this appears to be a full grant of the benefits sought with respect to this issue, no further action will be taken at this time.  See AB v. Brown, 6 Vet. App. 35 (1993).  



FINDING OF FACT

The weight of evidence shows that the Veteran's hypertension was first manifested more than one year after service and is not otherwise related to service.  Elevated readings in service were acute and not demonstrative of continuing impairment.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA initially notified the Veteran in May 2004 of the information and evidence needed to substantiate and complete the claim being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in January 2012.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  He was provided the opportunity to testify at a Board hearing, but cancelled his hearing request.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


II.  Facts

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the code, service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33 (2012).

The Veteran's service treatment records contain approximately 50 blood pressure readings.  Of these readings, three contain diastolic readings over 90.  This includes a reading of 130 (systolic) over 100 (diastolic) in February 1984, and readings of 150/98 and 166/98 at emergency clinic visits in October 1985 and November 1985, respectively.  As far as isolated systolic readings, there is only one reading 160 or higher and this is the previously noted reading of 166/98 recorded at the emergency clinic in October 1985.  The records include a Patient Evacuation Tag, dated in April 1987, noting that he did not have hypertension, and his August 1987 separation examination report reflecting a blood pressure reading of 110/82.  This report also shows that the Veteran was twenty and a half pounds overweight and was recommended for weight reduction.  An August 1987 Report of Medical History shows that the only medication the Veteran was taking was tagament and Mylanta (heartburn medication).   This record also shows that when asked if he had high or low blood pressure, the Veteran indicated that he didn't know. 

A VA medical certificate in February 1989 reflects a blood pressure reading of 120/70.

A March 1989 VA mental health referral record includes a history of hypertension and assesses the Veteran as having hypertension.  It does not include blood pressure readings.  

Private treatment records reflect blood pressure readings of 130/82 and 140/94 in December 1994, 130/80 in January 1995, 136/94 in March 1995 and 150/90 in April 1995.

VA outpatient records reflect blood pressure readings of 132/81 and 143/80 in February 1996, 150/87 in March 1996, 148/94 in May 1996 and 148/90 in June 1996.  

A June 1997 VA outpatient record shows that the Veteran had a slightly elevated blood pressure reading of 141/94.  It was recommended that his blood pressure be monitored.  It was noted that there was no chart to compare old readings.

A VA outpatient record in March 1999 reflects a blood pressure reading of 124/82.

Private treatment records reflect blood pressure readings of 152/87 and 130/87 in October 1998, 139/87 in February 1998, 124/82 in March 1999 and 130/88 in August 1999.

The Veteran underwent an examination in conjunction with a state disability determination in August 1999.  His reported problems did not include hypertension and hypertension was not noted.  His blood pressure at the time was 130/88.

A private discharge summary from McLeod Regional Medical Center shows that the Veteran was admitted in October 2000 for a left heart catherization, coronary angiogram and left ventriculogram.  His blood pressure reading was 128/80 on physical examination.  Hypertension was not noted.  

A private orthopedic record in April 2001 notes that the Veteran had high blood pressure.

A May 2001 VA discharge summary reflects a blood pressure reading of 133/78 and does not indicate that the Veteran had hypertension.

A January 2002 VA outpatient record shows that the Veteran had stage I hypertension and would begin a monitoring program at home.

A March 2002 VA outpatient record notes that the Veteran had a history of hypertension, and an April 2002 VA outpatient record notes that he had hypertension with borderline blood pressure (140/80, 140/90).  This record also notes that he needed to continue losing weight.  Another April 2002 VA outpatient record shows that the Veteran had a history of hypertension and was on medication.  He was diagnosed as having essential hypertension at a May 2002 VA examination.  His blood pressure reading at that time was 140/80.

A May 2002 VA examination report reflects a diagnosis of essential hypertension and VA outpatient records beginning in May 2002 continue to show that the Veteran has hypertension and is being monitored for the disability.  

In May 2004, the Veteran filed a claim for service connection for hypertension.

A January 2010 VA record shows that the Veteran was being evaluated for resistant or secondary causes for hypertension.  He was assessed as having hypertension, uncontrolled in the face of diabetes mellitus.  An April 2010 record shows that lisinopril (20 mg daily) was being added to his list of medications.  

The Veteran reported at a VA hypertension examination in March 2011 that he was diagnosed as having hypertension around 1982 and was given medication for blood pressure in service, but did not know the name of the medication.  He was diagnosed as having hypertension, uncontrolled with no current evidence of nephropathy.  The examiner remarked that he did not have the Veteran's claims file to review and would provide a nexus opinion once the claims file was made available.  

The Veteran reported at a VA examination in June 2011 that he was first diagnosed as having hypertension in 1982, but was not started on any medication at that time and was not sure why.  He said he began taking medication for hypertension in 1989 or 1990 and was currently taking hydrochlorothiazide (25 milligrams) and lisinopril (20 milligrams).  He reported that he had a heart attack in 2000 at Mcleod where he underwent cardiac catherization.  He blood pressure readings at the examination were 115/70, 125/70, and 120/72.  He was diagnosed as having hypertension.  The examiner said that he had reviewed the claims file "quite extensively" and "flipped through and saw several clinic visits, up to 10 blood pressure readings over the course of several years up until 1986 and 1987" and did not see a single elevated blood pressure during that time.  He went on to note that some of the readings were on the low side.  He opined that the Veteran's hypertension did not start until 1989 or 1990, which was not during his time in service.

The Veteran underwent a VA examination in January 2012 and was diagnosed as having hypertension.  His blood pressure readings were 146/96, 142/92 and 144/92.  After reviewing the Veteran's records, the examiner acknowledged that the Veteran did have blood pressures in the hypertensive range, but noted that such readings were usually in the setting of emergency room visits or pain.  He noted that the vast majority of blood pressure readings were in the normal range.  He said that Veteran was not noted to be hypertensive when he came to VA and was not started on antihypertensives until January 2002.  He further pointed out that the Veteran was noted to have weight gain since leaving the military.  He said that, therefore, it was less likely than not that the Veteran had hypertension during his active duty period and he was not officially diagnosed as having hypertension until 2002.  

III.  Analysis

Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

The Veteran's service treatment records do not show any complaints or treatment with respect to hypertension.  They include approximately 50 blood pressure readings, three of which contain diastolic readings over 90 and one with a systolic reading over 160.  More specifically, the records show a reading of 130 (systolic) over 100 (diastolic) in February 1984, and readings of 150/98 and 166/98 at emergency clinic visits in October 1985 and November 1985, respectively.  The remaining readings were normal.  Also, service treatment records include a Patent Evacuation Tag, dated in April 1987, which notes that the Veteran did not have hypertension, and his August 1987 separation examination report which reflects a blood pressure reading of 110/82.  An August 1987 Report of Medical History shows that the only medication the Veteran was taking was for heartburn (tagamet and Mylanta).   

The first notation of hypertension is shown more than one year after service, in March 1989.  In this regard, there is a March 1989 VA mental health clinic referral record that notes the Veteran's history as including hypertension and assesses him as having hypertension.  This report does not contain blood pressure readings and appears to be based on the reported history.  Since the condition was neither noted during service nor within one year of service, the provisions for service connection for hypertension under 38 C.F.R. § 3.303(a) or 3.307, 3.309 are not warranted.  

It follows that since hypertension is not shown to be a chronic disability in service, the provisions under 38 C.F.R. § 3.303(b) for a chronic disability since service is not warranted.  In fact, as the evidence shows, the Veteran's service treatment records specifically note that he did not have hypertension (see Patent Evacuation Tag, dated in April 1987).  As far as service connection based on a showing of continuity of symptomatology after discharge, there is no showing of elevated blood pressure readings until the mid to late 1990s.  Moreover, private hospital records pertaining to a left heart catherization, coronary angiogram and left ventriculogram performed in October 2000 do not show that the Veteran had hypertension.  Accordingly, service connection under 38 C.F.R. § 3.303(b) based on continuity of symptomatology is not warranted.  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013.  

As for service connection under 38 C.F.R. § 3.303(d), the evidence militates against the claim.  As noted, a VA nexus opinion rendered in June 2011 was found to be inadequate based on an inaccurate report of history (see BVA remand dated in September 2011).  Thus, the only probative nexus medical opinion on file is the January 2012 VA opinion wherein the examiner negated a nexus between the Veteran's hypertension and service.  The examiner duly noted that the Veteran had elevated readings in service, but remarked that such readings were taken in the setting of emergency room visits or pain.  He pointed out that the vast majority of readings were normal and that the Veteran was not noted to be hypertensive when he began coming to VA for treatment.  He also noted that the Veteran was not started on antihypertensives until January 2002 when he was officially diagnosed with hypertension, and that he had weight gain after leaving service.  He went on to opine that it was less likely than not that the Veteran had hypertension during service.  There is no contrary medical opinion on file.

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002);38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Lay evidence must be considered when a Veteran seeks disability benefits.  A layman is competent to report what he experiences through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's asserts at one point that he was diagnosed as having hypertension in service around 1982 and was given medication for it (see March 2011 VA examination report).  The Veteran's statements as to onset and continuing symptoms constitute competent evidence.  However, competence and credibility are not synonymous.  The Board must determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Notwithstanding the absence of hypertension in the Veteran's service treatment records, his statement above conflicts with the statement he made at the June 2011 VA examination that he was not started on medication for his blood pressure until 1989 or 1990 (see June 2011 VA examination report).  It also conflicts with the August 1987 Report of Medical History that he completed at his service separation indicating that he didn't know if he had high or low blood pressure.  Due to these conflicts, his statements are not deemed credible.  

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim for service connection for hypertension.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


